Citation Nr: 1410865	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  11-00 512	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for skin cancer (basal cell carcinoma (BCC)), claimed as secondary to exposure to herbicide.   

2. Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and spouse.


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from March 1969 to February 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Indianapolis, Indiana Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for bilateral hearing loss, rated 0 percent, effective December 27, 2009 (date of claim) and denied service connection for basal cell skin cancer, claimed as secondary to herbicide exposure.  In June 2011, a hearing was held before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing is associated with the Veteran's claims file.

In his January 2011 VA Form 9, substantive appeal, the Veteran requested a hearing before the Board.  A Board videoconference hearing was scheduled in June 2013; the Veteran failed to appear.  In a statement received in February 2014, he withdrew his hearing request.  

[The Board has reviewed the entire record, including the physical claims file and VA's electronic databases to ensure the complete record is considered.]

In December 2013 written argument (found in Virtual VA), the Veteran's representative alleges that his other skin disabilities (variously diagnosed) are actually porphyria cutanea tarda.  The issue of service connection for porphyria cutanea tarda is raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of service connection for skin cancer (BCC), claimed as secondary to herbicide exposure, is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if action on his part is required.



FINDING OF FACT

At no time since the award of service connection is the Veteran's hearing acuity in either ear shown to have been worse than level II.


CONCLUSION OF LAW

A compensable rating for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.85, Diagnostic Code (Code) 6100, 4.86 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A December 2010 statement of the case (SOC) properly provided notice on the "downstream" issue of entitlement to an increased rating; and a February 2013 supplemental SOC (SSOC) readjudicated the matter after the appellant responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).  

The Veteran's pertinent treatment records have been secured.  The RO arranged for VA audiological evaluations in May 2010 and July 2012.  The Board finds the VA examination reports to be adequate for rating purposes.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria and Analysis 

Disability ratings are determined by application of a schedule of ratings, based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries and their residual conditions in civil occupations.  38 C.F.R. § 4.1.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.

As this is an appeal from the initial rating assigned with the grant of service connection, the possibility of staged ratings must be considered.  Fenderson v. West, 12 Vet. App. 119 (1999).  As will be explained in greater detail below, the Board finds that the record does not reflect any distinct period of time when the criteria for a compensable rating for bilateral hearing loss were met.  Consequently, "staged ratings" are not warranted.

Ratings for hearing loss disability are determined by considering the puretone threshold average and speech discrimination percentage scores.  38 C.F.R. § 4.85(b), Table VI.  Disability ratings are assigned by comparing the Levels of hearing acuity found in each ear (there are 11) to a chart that provides the rating warranted for the combination found.  38 C.F.R. § 4.85(e), Table VII; see Lendenmann v. Principi, 3 Vet. App. 345 (1992) (ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered). 

When there is an exceptional pattern of hearing impairment (as defined in 38 C.F.R. § 4.86), the disability may be rated under either Table VI or Table VIA (based on puretone thresholds alone), whichever is more favorable.  Table VIA may also be used when an examiner certifies that use of speech discrimination scores is inappropriate due to language difficulty, etc.  38 C.F.R. § 4.85.

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

On May 2010 VA audiological evaluation, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
30
45
LEFT
10
10
20
45
60

Average puretone thresholds were 26 decibels for the right ear, and 34 for the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 92 percent in the left ear.  The Veteran was found to have normal to moderately severe sensorineural hearing loss (SNHL) in the right ear and normal to severe SNHL in the left.  The examiner opined that the Veteran's disability had no "significant effects" on the Veteran's occupation and no effects on his usual daily activities. 

At the June 2011 DRO hearing, the Veteran testified that his hearing loss had worsened after the May 2010 examination.  He said he was unable to comprehend words even when the volume of the television or theatre was loud.  

On July 2012 VA audiological evaluation, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
20
30
55
LEFT
5
10
20
45
65

Average puretone thresholds were 31 decibels for the right ear, and 35 for the left ear.  Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 92 percent in the left ear. The diagnosis was bilateral sensorineural hearing loss.  

The examiner opined that the Veteran's hearing loss impacts on his ordinary conditions of daily life, including his ability to work; he explained that the Veteran reported having trouble understanding the television. 

The Board finds the May 2010 and July 2012 examinations to be adequate for rating purposes, as they were conducted in accordance with regulatory guidelines, included the findings necessary for rating the hearing loss disability, and included notation of the Veteran's reports of the impact of the disability on his activities and employment.

Applying the results of the May 2010 VA examination to Table VI reveals that the Veteran had Level I hearing in each ear, which under Table VII warrants a 0 percent rating.  The findings do not show an exceptional pattern of hearing loss (so as to warrant rating under Table VIA). 

Applying the results of the July 2012 VA examination to Table VI reveals that the Veteran had Level II hearing acuity in the right ear and Level I hearing in the left ear, which under Table VII also warrants a 0 percent rating.  Once again, an exceptional pattern of hearing loss was not shown.

There is no other medical record that provides a basis for rating the Veteran's hearing loss disability. There is, therefore, no medical evidence to support a compensable rating for any period of time under consideration.

In his August 2010 notice of disagreement and January 2011 substantive appeal, the Veteran asserts his exposure to acoustic trauma in Vietnam was not being properly considered when evaluating his hearing loss.  The Board notes that a 0 percent rating does not signify that the Veteran's bilateral hearing loss is not deemed service connected.  On the contrary, he has established service connection for bilateral hearing loss.  Rather, the issue at hand is whether the current severity of the Veteran's hearing loss warrants a compensable rating.  As is explained above, the competent (medical) evidence of record does not show that a compensable rating is warranted.

Regarding the Veteran's testimony during the June 2011 DRO hearing that his hearing loss had worsened and that his hearing impairment is greater than reflected by a 0 percent rating, the Board notes that he was thereafter re-examined.  He is competent to testify as to symptoms he experiences, including the presence of hearing loss (See Barr v. Nicholson, 21 Vet. App. 303 (2007)); however, as a layperson, he is not competent to establish the level of his hearing disability by his own opinions.  As is noted above, the rating of hearing loss disability involves the mechanical application of the rating schedule to findings of controlled audiometry, which here results in a 0 percent rating.  See Lendenmann, 3 Vet. App. at 349.

The Board has considered whether referral for of this claim for consideration of an extraschedular rating is warranted.  The record does not show any manifestations of, or functional impairment due to, bilateral hearing loss not encompassed by the schedular criteria.  In fact, the functional loss noted on July 2012 VA audiological evaluation (the May 2010 VA examiner had found no adverse effects on occupational and daily activity functioning), and also self-reported by the Veteran, i.e., difficulty hearing the television, is fully contemplated by the schedular criteria.  As there is also no objective evidence, or allegation, suggesting that the schedular criteria are inadequate, the Board finds that the schedular criteria clearly encompass the symptoms and impairment shown, and that referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008). There is also no evidence (or allegation) that the Veteran's bilateral hearing loss has rendered him unemployable or would render him unemployable if he were to seek employment.  Hence, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A compensable rating for bilateral hearing loss is denied.


REMAND

The Veteran seeks service connection for skin cancer (BCC) claimed to have resulted from exposure to Agent Orange during service.  His service personnel records show that he served in the Republic of Vietnam from August 1970 to February 1971.  He is therefore presumed to have been exposed to certain herbicide agents, including Agent Orange.  The record suggests that the Veteran's skin cancer may be due to excessive exposure to sunlight.  He has alleged an alternate theory of entitlement, i.e., that his skin cancer is due to exposure to tropical sunlight in service.  Given the nature of his service, the Board finds that the low threshold standard (as to when an examination to secure a nexus opinion is necessary) endorsed by the Court in McLendon v. Nicholson, 20 Vet. App. 79 (2006) is met.  

Accordingly, the case is REMANDED for the following:

1. The RO should arrange for the Veteran to be examined by a dermatologist to determine the nature and likely etiology of his skin cancer (BCC).  The examiner should obtain a complete history from the appellant, review his entire record (to specifically include this remand, his STRs, postservice treatment records, and any prior medical opinions of record), and respond to the following:

Based on the factual record, what is the most likely etiology for the Veteran's skin cancer?  Specifically, is it at least as likely as not (a 50 % or better probability) that it is related to his service, to include as due to his exposure to Agent Orange and tropical sunlight therein? If not, please identify the etiology considered more likely.

The examiner should explain the rationale for all opinions.  

3. The RO should then review the entire record and readjudicate de novo the claim of service connection for skin cancer.  If it remains denied, the RO should issue an appropriate SSOC, and afford the appellant and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


______________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


